Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Carl Storck and Vicki Storck, Appellants              Appeal from the 62nd District Court of
                                                      Franklin County, Texas (Tr. Ct. No.
No. 06-13-00066-CV          v.                        10964).    Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
Tres Lagos Property Owners Association,               Moseley participating.
Inc., Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment to the extent that it finds that
the that the July 2012 board of directors’ election of the Tres Lagos Property Owners
Association, Inc., was valid and render judgment that this election was invalid. We affirm the
trial court’s judgment in all other respects.
       We further order that each party shall bear its own costs of appeal.



                                                      RENDERED AUGUST 8, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk